Citation Nr: 1712717	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970 and March 1974 to September 1976, with additional service for a total of six years, nine months. His awards and decorations include the Combat Action Ribbon and two Purple Heart Medals coincident with combat service in Vietnam.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's appeal was initially before the Board in October 2014 at which time it was remanded for additional development.  In a May 2016 decision, the Board denied the claim.  At the same time, the Board remanded issues of entitlement to earlier effective dates for TDIU and a 70 percent rating for PTSD.  Those issues remain pending at the agency of original jurisdiction (AOJ) for development and adjudication; they are not before the Board at this time.  

The Veteran subsequently appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a January 2017 order, the Court granted a joint motion for partial remand (JMR), which vacated the Board's May 2016 decision and remanded the Veteran's appeal to the Board for readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the July 2015 VA examination relied upon by the Board was inadequate because the examiner confined the opinion to one specific skin disability (porphyria cutanea tarda), rather than other noted skin conditions in the record; did not consider direct service connection and did not include an adequate rationale.  

As such, the Board is remanding the claim for a new medical examination regarding the Veteran's skin condition. In addition to considering whether the Veteran's condition is due to exposure to herbicides, the examiner must specifically take into account and discuss any noted skin conditions that the Veteran has and whether there is a direct connection to service. 

The Veteran's VA medical treatment records from December 2007 state that the Veteran was seen by a private dermatologist regarding his "cyst-like skin lesions."  The Board decision noted that the Veteran's representative referred to treatment for skin lesions and a sebaceous cyst, but did not specify when that treatment occurred.  Although the Veteran has provided names of some of his private medical providers, and the RO was able to obtain some private records, none of these providers are dermatologists. On remand the Veteran should be asked to identify all treatment providers that he has seen and provide authorization for VA to obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints since November 2007.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of the claimed skin disability. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all of the skin diagnoses since November 2007 and specifically note whether any are currently diagnosed.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to herbicides (Agent Orange) in Vietnam? 

In answering this question, the examiner should consider (i) any scars, boils, cysts, pustules, lesions, rashes or skin disorders of any kind; (ii) whether the diagnostic criteria for porphyria cutanea tarda (PCT) were met within one year of September 1976; (iii) the Veteran's history of symptoms that include intermittent boils/cysts/lesions appearing on his arms neck, back legs and penis since active service in 1976.

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




